Citation Nr: 1425912	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-38 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina 


THE ISSUES

1.  Entitlement to an earlier effective date prior to December 31, 2003 for the award of an increased 100 percent rating for service-connected adenocarcinoma of the prostate.

2.  Entitlement to an earlier effective date prior to May 26, 1998 for the grant of service connection for adenocarcinoma of the prostate.

3.  Entitlement to an increased rating in excess of 30 percent and an earlier effective date for service-connected anxiety and depressive disorders NOS.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

The Board notes that the RO certified this case to the Board as an appeal from a May 2008 RO decision that denied entitlement to an earlier effective date for a 100 percent rating for adenocarcinoma of the prostate.

However, this case actually comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision by the RO in Baltimore, Maryland, that granted an increased 100 percent rating for service-connected adenocarcinoma of the prostate, status post radical retropubic prostatectomy, effective December 31, 2003.  He was notified of that decision in a September 2004 letter.  The Board finds that a timely notice of disagreement was received from the Veteran in November 2004, in which he requested an earlier effective date for the increased rating.  38 C.F.R. § 20.201; see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute a notice of disagreement under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002).  That September 2004 decision therefore did not become final and binding on him as to the effective date of his award.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200; see also Shipley v. Shinseki, 24 Vet. App. 458, 461 (2011); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (because the VA did not furnish the Veteran with a statement of the case he was not able to file a formal appeal with the Board and the rating decision did not become final).  

The RO issued its May 2008 decision in response to an October 2007 statement from the Veteran's representative regarding an earlier effective date for the increased rating.  Although the RO considered this October 2007 statement as a claim for an earlier effective date, the U. S. Court of Appeals for Veterans Claims (Court) has held that there is no basis for a freestanding earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  After the May 2008 decision, the Veteran submitted a notice of disagreement in June 2008, and a statement of the case regarding this issue was provided in October 2009.  

The Veteran has completed the steps necessary to perfect his appeal for an earlier effective date for the 100 percent rating for adenocarcinoma of the prostate by submitting a timely substantive appeal (VA Form 9) in October 2009.  The net result of this is that he has not made a freestanding claim for an earlier effective date, so he is not attempting to overcome or vitiate the finality of a prior unappealed RO decision.  See Rudd, supra.

The Veteran also perfected appeals from a June 2007 rating decision that denied an increase in a 20 percent rating for service-connected diabetes mellitus, and a November 2007 rating decision that granted service connection and a 30 percent rating for anxiety disorder NOS and depressive disorder NOS, but has since withdrawn these appeals prior to certification and transfer of the Veteran's appeal to the Board.  See December 15, 2011 memorandum from the Veteran's representative with attached statement from the Veteran.

A personal hearing was held in April 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The record before the Board includes the paper claims file, and electronic Virtual VA and Veterans Benefits Management System (VBMS) electronic folders.

While this appeal has been pending, the RO has adjudicated another claim.  Specifically, in a November 2013 rating decision, the RO denied a July 2012 claim for an increase in the 30 percent rating for the Veteran's service-connected psychiatric disorder.  A notice of disagreement was received from the Veteran in November 2013, in which he appealed for an increased rating and an earlier effective date.

Jurisdiction of this appeal is currently with the RO in Winston-Salem, North Carolina.

The issues of entitlement to an earlier effective date prior to May 26, 1998 for the grant of service connection for adenocarcinoma of the prostate, and entitlement to an increased rating and an earlier effective date for service-connected anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 1999 decision, the RO awarded a 100 percent rating for service-connected adenocarcinoma of the prostate, effective from the date of service connection, with a noncompensable rating effective August 1, 1998.  The Veteran was notified of this decision by a letter dated in December 1999, he did not appeal for a higher rating after August 1, 1998, and the decision is final and binding as to the rating issue.

2.  On January 20, 2004, the Veteran filed a claim for an increased rating for service-connected adenocarcinoma of the prostate, and, in a September 2004 RO decision, received a higher 100 percent rating retroactively effective from December 31, 2003, the date of a VA medical record showing an increase in the severity of the Veteran's adenocarcinoma of the prostate. 

3.  During the one-year period immediately preceding his January 20, 2004 claim, June 17, 2003 is the earliest date that it is factually ascertainable he met the requirements for an increased 100 percent rating for adenocarcinoma of the prostate.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of June 17, 2003, though no earlier, for the grant of an increased 100 percent rating for adenocarcinoma of the prostate.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

A letter was sent to the Veteran in March 2004 regarding the increased-rating claim that formed the basis of this "downstream" earlier effective date claim.  The appeal of this claim arises from the Veteran's disagreement with the effective date assigned following the granting of the higher 100 percent rating in the September 2004 decision.  Additional notice concerning this "downstream" issue was sent to him in a November 2007 letter.  As the RO issued a statement of the case in October 2009 and a supplemental statement of the case in September 2010, addressing the "downstream" earlier-effective-date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not initially assigning an effective date earlier than December 31, 2013, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003) (wherein the Court held that proper VCAA notice, in response to a claim, as here, for an earlier effective date, includes apprising the Veteran of the need to have evidence of an earlier-filed claim that did not, in the absence of a timely appeal, become final and binding on him based on the evidence then of record).

VA also satisfied its duty to assist the Veteran in obtaining all relevant evidence in support of this claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained service treatment records, VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the severity of his disability, and afforded the appellant the opportunity to give testimony before the Board.  In a July 2010 letter, the Veteran's former treating private urologist, Dr. P., stated that he treated the Veteran from 1997 to 2003 and his private medical records relating to the Veteran dated prior to 2004 were unavailable.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the April 2014 Board hearing.


Earlier Effective Date

In a September 2004 decision, the RO granted an increased 100 percent rating for service-connected adenocarcinoma of the prostate, status post radical retropubic prostatectomy, effective December 31, 2003.  

The Veteran contends that an earlier effective date should be assigned for the increased 100 percent rating for his service-connected adenocarcinoma of the prostate, and that the disability should have been rated as 100 percent disabling from the date of service connection.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Governing law and regulation provide that the effective date for an increased rating [for a disability once service connected] will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).

If an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred (date entitlement arose).  38 C.F.R. § 3.400(o)(1).  If an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred (factually ascertainable).  38 C.F.R. § 3.400(o)(2).  If an increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received (date of claim).  38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  The Court has clarified that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  Harper v. Brown, 10 Vet. App 125, 126 (1997); Hazan v. Gober, 10 Vet. App. 511 (1997).  In Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained that the legislative history of 38 U.S.C.A. § 5110(b)(2) shows that the intent was to provide Veterans with a one-year grace period for filing a claim following an increase in the severity of a service-connected disability.

In this context, however, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran may file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.

In a rating decision dated in July 1999, the RO granted service connection for adenocarcinoma of the prostate, effective May 26, 1998, the date of the Veteran's claim for service connection.  In an October 1999 rating decision, the RO awarded a 100 percent rating for this disability, effective from the date of service connection, and the rating was decreased to 0 percent effective August 1, 1998 under Diagnostic Code 7528.  The Veteran was notified of this decision by a letter dated in December 1999.

A letter was received from the Veteran in February 2000, in which the Veteran essentially asserted that an earlier effective date should be assigned for the grant of service connection for adenocarcinoma of the prostate, but he did not appeal the ratings assigned in this decision.  In fact, he stated, "Again, I feel that I am entitled to $2,234.00 a month from February 1, 1998 through August 1, 1998, instead of June 1 through August 1, 1998."

A review of the claims file shows that the Veteran did not file a notice of disagreement with the 0 percent rating, effective August 1, 1998, that was assigned in the October 1999 rating decision.  Therefore, since the Veteran did not appeal this rating, the decision to rate his adenocarcinoma of the prostate as 0-percent disabling from August 1, 1998 became final and binding on him based on the evidence then on file.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

Thus, the effective date of any subsequent increase must be determined by the date the RO received any subsequent claim for an increased rating for his adenocarcinoma of the prostate.

A review of the file shows that his first claim, formal or informal, for an increased rating for his adenocarcinoma of the prostate was received by VA on January 20, 2004.  Along with that claim, he submitted private medical records showing that he underwent radiation treatment in 2000 for a local recurrence of prostate cancer, and that he was later followed by Dr. P. for rising PSA (prostate-specific antigen) levels.  In a May 2002 letter, Dr. P. stated that the rising PSA levels indicated a radiation failure, and that his PSA should be monitored and hormonal therapy should be considered at some point.  A June 2003 cystoscopy report indicates a diagnosis of prostate cancer.

Also enclosed with the January 20, 2004 claim were VA medical records dated from November 2003 to January 2004.  The VA medical records dated in November 2003 and early December 2003 do not relate to prostate cancer or show that an increase in that disability had occurred.  Such records relate to treatment for diabetes and hypertension.  A December 31, 2003 VA outpatient treatment record reflects that the Veteran presented to the primary care clinic and brought his private medical records from his urologist.  He reported that he was being followed for prostate cancer status post radiation in 2000, his last PSA was reportedly 4.9, and they were considering initiating hormonal therapy but had not yet done so.  An addendum dated January 2, 2004 reflects that his laboratory tests showed that his PSA was 5.1 and he would be hearing from the urology and oncology departments.  A February 2004 VA oncology clinic note reflects a diagnosis of prostate cancer with slowly rising PSA.

The Veteran does not allege to have filed his claim for an increased rating for his adenocarcinoma of the prostate any earlier than January 20, 2004.  Rather, he asserts that his prostate cancer was active from 1998 to the present, and that therefore an increased rating should be assigned retroactively.  See his November 2004 notice of disagreement, June 2008 letter, and the hearing transcript.  In his October 2009 substantive appeal, for the first time, he contended that he had appealed the noncompensable rating, but did not proffer any evidence in support of this contention.  As noted above, a thorough review of the claims file shows that he did not appeal the 0 percent rating assigned in the October 1999 decision, and that decision became final.

Moreover, the effective date of any subsequent increase in the rating for his disability is not just determined by the severity of his disability, but also in relation to when he subsequently filed another increased-rating claim.  And a review of the file simply does not suggest there was any earlier formal or informal communication in writing from him, that is, following the December 1999 notice of the October 1999 rating decision, requesting a determination of entitlement or evidencing a belief in entitlement to a higher rating for this disability from August 1, 1998.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed with VA.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Thus, the Board finds the evidence of record establishes the date of receipt of his increased rating claim as January 20, 2004.  See 38 C.F.R. § 3.1(p); and Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

Having determined the date of his claim for an increased rating as January 20, 2004, the next inquiry in the analysis is when he met the requirements for this increased rating, i.e., the date of entitlement to the higher 100 percent rating.  In its September 2004 rating decision, the RO assigned an earlier effective date of December 31, 2003 (the date of a VA medical record showing treatment for prostate cancer and reports of rising PSA).  The RO determined this record showed a factually ascertainable increase in this disability on a date within the year prior to the January 20, 2004 increased-rating claim.

So the question remaining is whether the Veteran met the requirements for the higher 100 percent rating for his adenocarcinoma of the prostate on a factually ascertainable date prior to December 31, 2003, within the year prior to his January 20, 2004 claim.

Governing regulation provides that a 100 percent rating is assigned under Diagnostic Code 7528 for malignant neoplasms of the genitourinary system (such as prostate cancer).  The note following this diagnostic code indicates that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, then a Veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115(b), Diagnostic Code 7528.

Private medical records show that the Veteran received radiation treatment for cancer recurrence in 2000, a May 2002 treatment note by Dr. P. shows a PSA of 1.5, which was noted to be an increase, and a subsequent May 2002 note from Dr. P. indicated that oncology referral was considered.  However, these medical records are not dated during the relevant period, i.e., within one year prior to his January 20, 2004 claim.  Hence, these records cannot provide for an earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Hazan, supra; Gaston, supra.

The Board finds that a June 17, 2003 cystoscopy report by Dr. P. is evidence of a factually ascertainable increase in the severity of his service-connected adenocarcinoma of the prostate during the one year period prior to his January 20, 2004 claim.  In this report, Dr. P. stated that cystoscopy was done because the Veteran had a PSA failure after radiation treatment with his most recent PSA being 4.9, and that he also complained of urinary frequency.  The postoperative diagnoses were prostate cancer and urgency and frequency.  Thus, the Board finds that as of this date, a malignant neoplasm of the genitourinary system is shown and a 100 percent rating is warranted under Diagnostic Code 7528 as of this date.

Although the Veteran is competent to provide evidence of his prostate/urinary symptoms, and contends that his adenocarcinoma of the prostate was 100 percent disabling prior to June 13, 2003, this evidence is not tantamount to concluding his symptoms or the extent of his consequent disability met the requirements for the higher 100 percent rating on a specific date during the one year immediately preceding the receipt of his January 20, 2004 claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, whether his adenocarcinoma of the prostate had recurred or increased in severity is a matter requiring medical expertise.  Id. (noting general competence to testify as to symptoms but not to provide medical diagnosis).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  So it cannot be said that it was factually ascertainable, based on this evidence received after the fact, that he was entitled to this higher 100 percent rating on a specific date prior to June 17, 2003.

In view of the foregoing, the Board finds that June 17, 2003 is the proper effective date for the Veteran's increased 100 percent rating for adenocarcinoma of the prostate, and this earlier effective date is granted.  However, under the applicable laws and regulations, there is no basis for finding an even earlier effective date. The Board has considered the benefit-of-the-doubt rule in granting this benefit.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 


ORDER

An earlier effective date of June 17, 2003 for the increased 100 percent rating for adenocarcinoma of the prostate is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.


REMAND

The Veteran's original claim for service connection for prostate cancer was received by VA on May 26, 1998.  In a rating decision dated in July 1999, the RO granted service connection for adenocarcinoma of the prostate, effective May 26, 1998, the date of the Veteran's claim for service connection.  In an October 1999 rating decision, the RO awarded a 100 percent rating for this disability, effective from the date of service connection.  The rating was decreased to 0 percent effective August 1, 1998 under Diagnostic Code 7528.  The Veteran was notified of this decision by a letter dated in December 1999.

A letter was received from the Veteran in February 2000, in which he contended that he was entitled to the 100 percent rate for the service-connected adenocarcinoma of the prostate beginning on February 1, 1998 or even earlier.  He said that the reason VA did not receive a claim from him prior to May 26, 1998 was that he did not know that he was entitled to a claim.  In other words, he contended that an earlier effective date should have been assigned for the grant of service connection for prostate cancer.  The RO responded to his letter by sending him an August 2000 letter notifying him that service connection and the convalescent rating were assigned effective on the date of his claim, i.e., May 26, 1998, but did not issue a statement of the case.

The Board finds that the Veteran's February 2000 letter was a valid notice of disagreement with the effective date for the grant of service connection for adenocarcinoma of the prostate.  See 38 C.F.R. § 20.201.  Where, as here, a notice of disagreement has been filed regarding a claim, but a statement of the case concerning the claim has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Then, the Veteran must be provided with an opportunity, to complete the steps necessary to perfect his appeal of the claim to the Board by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.302.

Similarly, in a November 2013 rating decision, the RO denied the Veteran's July 2012 claim for an increase in the 30 percent rating for his service-connected psychiatric disorder, now characterized as anxiety and depressive disorders NOS.  A notice of disagreement was received from the Veteran in November 2013, in which he expressed his disagreement with the effective date of award and the evaluation of this disability.  In this regard, the Board again observes that VA statutes and regulations do not provide for a "freestanding claim" for an earlier effective date to be raised at any time in the future.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

Although it appears that the RO has begun processing this notice of disagreement, a statement of the case concerning the claims has not yet been issued.  These claims must be remanded for issuance of a statement of the case.  Manlincon, supra.  Then, the Veteran must be provided with an opportunity, to complete the steps necessary to perfect his appeal of the claim to the Board by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.302.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a statement of the case addressing the issue of entitlement to an effective date prior to May 26, 1998 for the grant of service connection for adenocarcinoma of the prostate.  Also advise them of the time limit for completing the steps necessary to perfect an appeal of this claim to the Board by filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.302(b).  If an appeal is timely perfected, this claim should be returned to the Board for further appellate consideration.

2.  Send the Veteran and his representative a statement of the case addressing the issues of entitlement to an increased rating and earlier effective date for the service-connected psychiatric disorder.  Also advise them of the time limit for completing the steps necessary to perfect an appeal of these claims to the Board by filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.302(b).  If an appeal is timely perfected, this claim should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


